                           Case 5:19-cv-08165-NC Document 15 Filed 12/17/19 Page 1 of 2
                                                  ACCO,(SSx),CLOSED,DISCOVERY,MANADR,TRANSFERRED
                      UNITED STATES DISTRICT COURT
        CENTRAL DISTRICT OF CALIFORNIA (Western Division − Los Angeles)
              CIVIL DOCKET FOR CASE #: 2:19−cv−08899−FMO−SS

Debra Vanderlaan v. Zazzle Inc. et al                             Date Filed: 10/16/2019
Assigned to: Judge Fernando M. Olguin                             Date Terminated: 12/09/2019
Referred to: Magistrate Judge Suzanne H. Segal                    Jury Demand: Plaintiff
Demand: $150,000                                                  Nature of Suit: 820 Copyright
Cause: 17:101 Copyright Infringement                              Jurisdiction: Federal Question
Plaintiff
Debra Vanderlaan                                    represented by Stephen M Doniger
an individual                                                      Doniger Burroughs
                                                                   603 Rose Avenue
                                                                   Venice, CA 90291
                                                                   310−590−1820
                                                                   Fax: 310−417−3538
                                                                   Email: stephen@donigerlawfirm.com
                                                                   LEAD ATTORNEY
                                                                   ATTORNEY TO BE NOTICED

                                                                  Frank Gregory Casella
                                                                  Doniger Burroughs
                                                                  603 Rose Avenue
                                                                  Venice, CA 90291
                                                                  310−590−1820
                                                                  Email: fcasella@donigerlawfirm.com
                                                                  ATTORNEY TO BE NOTICED

                                                                  Scott A Burroughs
                                                                  Doniger Burroughs
                                                                  603 Rose Avenue
                                                                  Venice, CA 90291
                                                                  310−590−1820
                                                                  Fax: 310−417−3538
                                                                  Email: scott@donigerlawfirm.com
                                                                  ATTORNEY TO BE NOTICED


V.
Defendant
Zazzle Inc.
a California corporation
doing business as
Zazzle.Com

Defendant
Does
1 through 10
                    Case 5:19-cv-08165-NC Document 15 Filed 12/17/19 Page 2 of 2

Date Filed     #    Docket Text

10/16/2019    Ï1    COMPLAINT Receipt No: 0973−24614899 − Fee: $400, filed by Plaintiff DEBRA
                    VANDERLAAN. (Attorney Stephen M Doniger added to party DEBRA
                    VANDERLAAN(pty:pla))(Doniger, Stephen) (Entered: 10/16/2019)

10/16/2019    Ï2    CIVIL COVER SHEET filed by Plaintiff DEBRA VANDERLAAN. (Doniger, Stephen) (Entered:
                    10/16/2019)

10/16/2019    Ï3    CERTIFICATE of Interested Parties filed by Plaintiff DEBRA VANDERLAAN, (Doniger,
                    Stephen) (Entered: 10/16/2019)

10/16/2019    Ï4    REPORT ON THE FILING OF AN ACTION regarding a copyright (Initial Notification) filed by
                    DEBRA VANDERLAAN. (Doniger, Stephen) (Entered: 10/16/2019)

10/16/2019    Ï5    Request for Clerk to Issue Summons on Complaint (Attorney Civil Case Opening) 1 filed by
                    Plaintiff DEBRA VANDERLAAN. (Doniger, Stephen) (Entered: 10/16/2019)

10/17/2019    Ï6    NOTICE OF ASSIGNMENT to District Judge Fernando M. Olguin and Magistrate Judge Suzanne
                    H. Segal. (lh) (Entered: 10/17/2019)

10/17/2019    Ï7    NOTICE TO PARTIES OF COURT−DIRECTED ADR PROGRAM filed. (lh) (Entered:
                    10/17/2019)

10/17/2019    Ï8    21 DAY Summons Issued re Complaint (Attorney Civil Case Opening) 1 as to Defendant Zazzle
                    Inc. (lh) (Entered: 10/17/2019)

10/18/2019    Ï9    TEXT ONLY ENTRY by Chambers of Judge Fernando M. Olguin. This matter has been assigned
                    to District Judge Fernando M. Olguin. The Court refers counsel to the Court's Initial Standing Order
                    found on the Court's Website under Judge Olguin's Procedures and Schedules. Please read this
                    Order carefully. THERE IS NO PDF DOCUMENT ASSOCIATED WITH THIS ENTRY. (cw)
                    TEXT ONLY ENTRY (Entered: 10/18/2019)

10/28/2019   Ï 10   MINUTES (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL FOR IMPROPER
                    VENUE by Judge Fernando M. Olguin. IT IS ORDERED that no later than November 4, 2019,
                    plaintiff shall show cause in writing why this action should not be transferred for lack of proper
                    venue. (iv) (Entered: 10/28/2019)

11/04/2019   Ï 11   RESPONSE filed by Plaintiff Debra Vanderlaanto Minutes of In Chambers Order/Directive − no
                    proceeding held,, Set/Reset Deadlines, 10 (Doniger, Stephen) (Entered: 11/04/2019)

11/07/2019   Ï 12   MINUTES (IN CHAMBERS) ORDER CONTINUING DEADLINE TO RESPOND TO ORDER
                    TO SHOW CAUSE RE: DISMISSAL FOR IMPROPER VENUE 11 by Judge Fernando M.
                    Olguin. Plaintiff's request for a two−week continuance 11 is granted. No later than November 21,
                    2019, plaintiff shall show cause in writing why this action should not be transferred for lack of
                    proper venue. (iv) (Entered: 11/08/2019)

12/09/2019   Ï 13   ORDER TRANSFERRING CIVIL ACTION by Judge Fernando M. Olguin. IT IS ORDERED
                    THAT the Clerk shall transfer this case forthwith to the United States District Court for the
                    Northern District of California. Case transferred electronically. (MD JS−6. Case Terminated.) (iv)
                    (Entered: 12/11/2019)

12/11/2019   Ï 14   REPORT ON THE DETERMINATION OF AN ACTION Regarding a Copyright. (Closing)
                    (Attachments: # 1 Order) (iv) (Entered: 12/11/2019)
